         Case 3:17-cv-01191-RDM Document 59 Filed 06/20/19 Page 1 of 2
                                                                      Curt M. Parkins, Esquire
                                                                         204 Wyoming Avenue
                                                                          Scranton, PA 18503
                                                                        Phone: 570-880-0777
                                                                           Fax: 570-880-0476
                                                                  curt@comerfordparkins.com


                                                            June 20, 2019

The Honorable Robert D Mariani
William J. Nealon United States Courthouse
235 N. Washington Avenue
Scranton, PA 18503
Via ECF

       Re:     Rubino v. Lackawanna County; 18 CV 1210
               Wilson v. Lackawanna County; 17 CV 1191

Dear Judge Mariani:

        I am writing to request a telephonic discovery conference in the above-referenced matter.
Specifically, this request pertains to the deposition of Defendant Edward Zaloga, M.D., the
owner and operator of Correctional Care, Inc., the medical provider at the Lackawanna County
Prison.

        The deposition of Zaloga had recently been scheduled for June 4, 2019. At the time of
scheduling, the discovery deadline was scheduled to end on June 1, 2019. However, the parties
agreed to take the deposition a few days outside of the discovery deadline to accommodate
Zaloga’s schedule. On May 24, 2019, Attorney Healey once again requested that the parties
make an adjustment to accommodate his schedule. Specifically, he sought to move the
deposition from June 4, 2019, to June 3, 2019, and to begin the deposition at 7:00 a.m.. Having
not received Attorney Healey’s email over the weekend, I responded on May 28, 2019,
indicating that I would accommodate Attorney Healey and move the deposition to June 3. Upon
contacting my stenographer, she informed me that she could not move the deposition to June 3. I
informed Attorney Healey that we would have to reschedule. We had two months to do so, as
the Court recently had moved the discovery deadline to August 1, 2019. In fairness to Attorney
Healey, I had forgotten to immediately request the change in date from the stenographer. After I
told Attorney Healey that we could not do June 3, he informed me that he would not be
producing his client for deposition.

       By way of background, I initially requested to depose Dr. Zaloga in this matter on July 5,
2018, via an email in which I requested that Attorney Healey provide me with dates for his
deposition. Attorney Healey said he would get back to me. Having received no response, I
followed up via email on July 23, 2018. Attorney Healey indicated he would check Zaloga’s
schedule. Having once again received no response, I sent an email to Attorney Healey on
August 23, 2018, asking to take his client’s deposition in September. As of September 4, 2018, I
         Case 3:17-cv-01191-RDM Document 59 Filed 06/20/19 Page 2 of 2




had still not received a response, and I asked for an update. Attorney Healey did not provide one
on the deposition of Zaloga. 1

       On November 7, 2018, after offering to produce Plaintiff for deposition, I again asked
Attorney Healey for dates to depose Zaloga. He did not respond. I sent a follow-up email on
November 19, 2018. He did not respond. I sent another follow-up email on December 13, 2018.
Attorney Healey responded on another issue and ignored my request to depose Zaloga.

         After nine months of attempting to conduct this deposition, I finally received a date –
March 28, 2019. However, due to an emergency in my office, the matter had to be rescheduled.
I notified Attorney Healey on March 26, 2019, and asked for new dates. As of April 6, 2019, I
received no dates, so I sent a follow-up. Attorney Healey responded that it would probably not
occur until May. Having not received dates on May 1, 2019, I followed up on my request.
Attorney Healey again indicated that he would “check.” On May 3, 2019, Attorney Healey
finally got back to me with a June 4, 2019, date – a date outside of the discovery deadline, after
nearly a year of waiting. Then, on May 24, 2019, three weeks after the deposition had been
scheduled, I received the aforementioned email from Attorney Healey indicating that he had to
reschedule the June 4, 2019, deposition.

         As you can see, on July 5, 2019, I will have spent a year attempting to conduct this
deposition. I have been met with nothing but obstruction, delay, and dilatory tactics from
Attorney Healey and his client. Throughout this time, I have been more than accommodating
with Attorney Healey in scheduling the depositions that he wanted to conduct, despite the fact
that I could have refused, citing to his obstruction. I understand that I had to cancel the
deposition once. This was for circumstances beyond my control. The second date had to be
rescheduled because of the need to accommodate Attorney Healey’s shifting schedule. It is
beyond belief that he, due to the deposition being moved, now refuses to make his client
available. Due to this situation, I am left with no recourse by to contact the Court for an order to
compel the deposition, and I request that a telephone conference be scheduled in this matter.


                                                              Best,

                                                              /s/ Curt M. Parkins

                                                              Curt M. Parkins, Esq.

Cc:    Jody Healey, Esq. (Via ECF)
       David Heisler, Esq. (Via ECF)




1 It should be noted that on November 7, 2018, Attorney Healey requested to depose Plaintiff in
this matter. We produced Plaintiff for deposition on February 4, 2019.
